Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-12-00374-CV

                                         Jerry L. GORE,
                                            Appellant

                                                v.

 Katherine Gore WALTERS, Individually, and on Behalf of KAG, LLC, and Gore Enterprises,
                                        LLC,
                                      Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-08333
                          Honorable Laura Salinas, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the parties’ joint motion to withdraw
the interlocutory appeal is GRANTED; this appeal is DISMISSED. Costs of this appeal are
taxed against the party that incurred them.

       SIGNED May 29, 2013.


                                                 _________________________________
                                                 Patricia O. Alvarez, Justice